 Division of Mueller.There is no interchange of employees betweenCentral and Badger, but the Central patternmakers occasionally usethe foundry premises, and the foundry employees go into the Centralshop for their pattern-repair work.The Central employees have dif-ferent wage rates, overtime, and holiday benefits than those of theBadger employees.Moreover, they do not punch timeclocks as do theBadger employees.Although the Mueller-Midwestern president isultimately responsible for both operations, the Central employees aredirectly supervised by their own manager, while the Badger employeesare supervised by the foundry superintendent and the foundry man-agement. Separate payroll and tax records are kept for each divisionby the Badger bookkeeper, whose time on Central work is charged tothat firm.On the basis of the entire record, we are of the opinion that either aseparate unit of Central patternmakers and helpers or a unit consistingof the employees currently represented by the Union at the Badgerfoundry together with these Central patternmakers and helpers mayconstitute a unit appropriate for the purposes of collective bargaining.We shall, therefore, make no determination with respect to the Centralemployees at this time, but shall first ascertain their desire as expressedin the election directed herein 8We shall direct an election among the following employees : All pat-ternmakers and helpers at the Employer's Central Pattern ShopDivision, South Milwaukee, Wisconsin, excluding all other employeesand supervisors as defined in the Act.If a majority of the employees in the voting group cast their ballotsfor the Union, they will be taken to have indicated their desire to bepart of the existing production and maintenance unit at the Em-ployer's Badger Malleable & Manufacturing 'Company foundry atSouth Milwaukee, Wisconsin, and the Regional Director will issue acertification of results of election to that effect. If a majority of theemployees in the group cast their ballots against the Union, they willbe deemed to have expressed their desire to remain unrepresented.[Text of Direction of Election omitted from publication.]8SeeSorivner Stevens Company,104 NLRB506, 507.Cone Brothers Contracting CompanyandRaymond W. Norman.Case No. 12-CA-1406. July 26, 1961DECISION AND ORDERrOn September 23, 1960, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding that132 NLRB No. 37. CONEBROTHERSCONTRACTING COMPANY473the Respondent had not engaged in the unfair labor practicesallegedin the complaint and recommending that the complaintbe dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Respondentfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicialerrorwas committed.Therulingsare hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the Trial Examiner's findings,conclusions,and recommendations,with the single exception I noted below.[The Boarddismissedthe complaint.]MEMBERSFANNING and BROWN took no partin the considerationof the above Decision and Order.3 The Trial Examiner made various findings concerning the explosive atmosphere exist-ing in Tampa at the time of the hearing and the "incendiary"circumstances under whichthis case was tried.In so doing,he made reference to news articles(appearing in Tampanewspapers contemporaneously with the hearing)which reported that a State court hadissued an injunction against violence and that certain individuals had been sentenced forweapons law violations,in connection with a then current strike against the Respondent.No record evidence was adduced to support these findings and they are not essential to adisposition of this case.Accordingly,we do not adopt them. However,we conclude, onthe basis of our review of the entire record,that the Trial Examiner's credibility resolu-tions are adequately supported by a preponderance of the evidence.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Raymond W. Norman,the General Counsel of the NationalLabor Relations Board caused a complaint to be issued on May 20,1960,alleging thatCone Brothers Contracting Company had engaged in unfair labor practices in viola-tion of Section 8(a)(1) of the National Labor Relations Act, as amended(61 Stat.136), by interrogating its employees concerning their union membership,concertedactivities,and desires in connection with the Union;by threatening employees withdischarge or other reprisals if they became or remained members of said Union, orgave any active support to the Union;by promising its employees economic benefits,and other benefits, if they refrained from becoming or remaining members of saidUnion,or if they refrained from giving any assistance or support to said Union.Respondent filed an answer,denying that it had engaged in any of the unfair laborpractices alleged.A hearing was held before Trial Examiner John C.Fischer on July 6 and 7, 1960,in Tampa,Florida.Thereafter,on August 11, counsel for Respondent submitted abrief which has been duly considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material herein,Respondent has maintained its principal office andplace of business at 309 Caesar Avenue, in the city of Tampa, State of Florida, whereit is engaged in the business of a general contractor constructing highways,drains,sewers, and excavations.It also maintains two work stations called Skipper Road"Batch"Plant and Lansing Mine, as well as a shop at Jefferson Street in Tampa,Florida.Respondent,during the past 12 months,which period is representative ofall times material herein,realized gross receipts in excess of $3,000,000, of which in 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of$1,000,000 was derived from the State of Florida for constructing,maintain-ing, and repairing the said State's highways.Of its total annual purchases of approxi-mately $2,500,000,itreceived approximately$50,000 worth from directly outsideof the said State of Florida.Respondent is now,and has been at all times materialherein,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe InternationalUnionof Operating Engineers,AFL-CIO,Local UnionNo. 925,herein calledthe Union,is,and has been at all times material herein,a labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOrientationThe atmosphere at the time of the hearing of this case on July 6 and 7,1960, wasexplosive.Thatemotional feeling was running high is borne out in therecord bycomments of participating attorneys.The TrialExaminer advised all parties that hewould take judicial notice of matters of common knowledge existing in Tampa, whichatmosphere obviously was affecting testifying witnesses and bore on the credibilityresolutions.Particularly,witnesses over or understated their versions of events.For example,the afternoon edition of the Tampa Timesof July6 carried a newsarticle that three nonstriking employees of Respondent Cone firms were given sus-pended sentences for weapons law violations growing out of the strike.Anotherarticle in the same newspaper stated that my hearing was the first of several expectedto result from charges and countercharges between Cone Brothers employees, theTeamsters Union,and Operating Engineers Union.The frontpage of the morningTampa Tribune of July 7,featured by heavy headlines recited that one of the Statecircuit judges had issued a temporary injunction banning violence in the 5-week-oldstrike of the two unions against RespondentCone Co.and warned that violators ofthe order "will be dealt with sternly." Shooting,beating, coercing or intimidatingemployees, strikers,or families was prohibited by the order.Itwas under suchauspices or aura that this hearing was held.These facts of life, in the opinion of the Trial Examiner,colored the testimony ofwitnesses in a case which,without the emotion generated in the supercharged atmos-phere,very likelywould have presented an ordinary or usual unfair labor practicecase which complained that a minor supervisor interrogated its employees concerningtheir union membership, threatened employees with discharge or other reprisals ifthey joined or supported the union,or promised economic benefits if they refrainedfrom joining or assisting the union.(Only 34 out of 1,500 to2,000 Cone Co. em-ployees were involved in these charges in this case.)The fact,however, that this casewas tried under incendiary circumstances does not change the law applicable to thefacts as found,nor is the judgment of the trier of the facts to be influenced by suchextraneous conditions.The only possible bearing is on the truth or falsity of thetestimonies in the record.The old legal maxim that"each tub sets on its ownbottom"applies.Cogent FactsLate in February or "early in March 1960,Operating Engineers Union started anorganizing campaign among Cone Brothers employees.The operation for haulingroadbuilding rock from a quarry and requiring 2 shifts, day and night,comprised aunitof 34truckdrivers supervisedby dayforeman,Walter Cooper,and night fore-man, Henry Herndon.All of the charges of interference,restraint,and coercion inthis case are attributed to ForemanCooper aftersome of his men became interestedin the union organizing campaign.Other units of RespondentCompany and theremaining1,466 to 2,000employees were not concerned and did not become evenremotely involved until a general strike occurredon May 24, 1960.In this strikeOperating Engineers and Teamsters had combined their organizing drives and struckCone and all its subsidiaries.The original charge in this casefiled April 1,1960,by Raymond W. Norman,alleged that onor about March 31, 1960,RespondentCompany by Supervisor Cooperterminated the employment of RaymondW. Norman, a rockdriver, because of hismembershipand activities in behalf of InternationalUnion ofOperating Engineers,Tampa Local No. 925.The complaint was predicated on an amendedcharge whichalleged acts of interference,restraint,and coercionof employeesunder Section8(a) (1) ofthe Actand the allegation of discharge and discrimination under Section8(a)(3) of the Act was eliminatedby theRegionalDirector.The whole case hangson whether or not ForemanWalter Cooper unlawfullyinterrogated and threatened CONEBROTHERSCONTRACTING COMPANY475men in his unit anent to their protected union activities.Extensive testimony wasgiven by six witnesses called by the General Counsel and four witnesses by theRespondent's Counsel.General Counsel Moran,supported by Operating Engineers Union Counsel Hamil-ton, contended that on or about the beginning of March of 1960,the truckdrivers ofCone Brothers Contracting Company decided to organize,and in this organizationalmove they contacted Local 925 of the Operating Engineers,which is the Local inTampa, and that shortly thereafter this organizational work began.Then ConeBrothers,through its supervisor,Walter Cooper,began interrogating the truckdriveremployees,as to whether they were interested in the Union,whether they had signedcards, and delivered various threats, and also promised employees benefits if theywould refrain from organizational activity,and by doing so the Employer herein, ConeBrothers Contracting Company, thereby interfered with,restrained,and coercedthese employees who attempted to join the union.Respondent'sContentionRespondent Counsel Muller in his comprehensive brief to the Trial Examinerstates the issues:(1)whether the General Counsel has established,by the requiredpreponderance of evidence,violations of Section 8(a)(1) of theAct; (2)whether,even if believed,the alleged incidents of 8(a)(1) statements are so isolated as to noteffectuate the policies of the Act to issue a remedial order based thereon; (3) whether,even if they occurred,the alleged 8(a)(1) statements,isolated in nature,were dis-avowed and dissipated by the Respondent's letter to all employees advising that it wastheir own personal choice to join or not join a labor organization(Charging Party'sExhibit No. 1).The Skipper Road DiscussionAs previously indicated the Operating Engineers'organizational drive startedaround March 1, 1960. There is no question that it was an open and above-boarddrive.Charging Party Norman and driver Alfred Pruitt went to the union hall,secured application cards, and-secured signatures of fellow drivers.Talk about theUnion,pro and con, was a matter of general discussion.The first time ForemanCooper became involved was near the timeclock at the truckers'operating headquar-ters called Skipper Road Batch Bin in Tampa.(Theyalso based at Lansing Mine nearBrookville.)Thisincident occurred at shifting time on March 7 or 8 at 4:30 in theafternoon.Several drivers,six or seven,were present in the group.In response tocounsel's query as to what Foreman Cooper said, Norman testified:"Well, he broughtup the statement,something about union,and he said that Cone, J. L. Cone, Jr., wouldnever sign a union contract with any company whatsoever,but if the men wouldorganize themselves that Mr. Cone might talk to the Company union,but he wouldnever sign a contract with a union...He also,Imean just general talking, hemade the statement that if anybody signed any union cards they would be starved out,and just general discussion about the union...He said if Skipper Road did gounion that Mr. Cone would close it down completely,park all the trucks on the lot."Cooper denied this version and I credit his denial for reasons appearing hereinafter.After this glib but vehement recital,in answer to General Counsel's question asto how this conversation came about,Norman replied:"Mr. Cooper was giving themen a kind of pep talk, to speed the operations up, and he didn'twant to see no-bodytrying to mess into the company,or something like that, and that some guyswere late on the shipments,Imean on the job,or something, and he was just tryingto pep the men up,and then it got into the union situation."[Emphasis supplied.]The Trial Examiner came to the conclusion after seeing and hearing all the wit-nesses, including Cooper,that the last recital told the story.The evidence ofrecord shows that Cooper was a hard driver.His men were falling behind in theirdeliveries.He wanted three round trips per truck per day, even if the speed lawwas violated,according to testimony.He demanded production and did not wantthe union in his unit.Thatwas his privilege as a representative of management andhe was merely expressing his opinion.All witnesses queried testified to this.Cooper'sversion of the Skipper Road discussion was that he called the driverstogether at shift time and told themthat theyhad to "get on the ball and startgettingmore trips . . . we were losing money with the loss of trips, too muchgoofing off on the job.Most of it was just general discussion of the care and up-keep of the trucks."Cooper stated that right at that time there were a lot of uniondiscussions-that it was an every day topic.He stated that he was asked what hethought about it, credibly testifying:"I said that as far as the union was concerned,that we were going to run those trucks.The men were free to do as they pleased,join the union or not,but we were going to run the trucks,and if they did walk out 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDand leave us I was going to try to find men to put on them; if we didn't,we wouldpark the trucks."Cooper,queried as to whether he talked about anything else inthis conversation, stated: "Yes. I did this on numerous occasions.From my ownpersonal experiencethat I had several years ago, back prior to my employment withthe company, I gave it to the fellows at face value, told them my own personalexperience,back I would say several years ago,that I beat the streets out here inTampa for several solid weeks, I walked the streets."Cooper amplified this as fol-lows: "I told them that I had walked the streets here in Tampa those six weeks,and Christmas Eve day I was on a street comer here in my home town, with aplacard on my chest,one of my babies in my arms,no groceries at home, or notoys or anything for my children or my wife at Christmas; that even today I amstillpaying off a mortgage on my home from that very thing, to get myself backon my feet.I related those experiences to them,I told several of them,in a waythat I would appreciate my father talking to me."The TrialExaminer consideredCooper to be the most reliable of the 10 witnesses who testified to the same orsimilar situations as hereinafter set forth.Six of General Counsel'switnesses wereinterested strikers and three of Respondent'swere interested nonstrikers.Respond-ent's fourth witness was hospitalized and his affidavit testimony was refused-presumably substantiating other nonstrikers'testimony.The Trial Examiner con-cluded that the threats alleged were merely opinions of Cooper given as to whatwould happen if the employees went out on strike.The Union Button InterrogationGeneral Counsel Moran asked Norman whether he recalled any subsequent con-versation with Cooper,either alone or in a group,concerning the union organiza-tional activity.Norman stated:"...No, not at the present time; it may belater on."Q. Do you recall whether or not Mr. Cooper said anything about what wouldhappen if you went union?A. Oh, at the present time he said that-He said if anybody ever went union,signed a card,they would be starved out.He said it more times than one, notjust that particular time I mean; more times than one.I don't recall the exactdate.Q.Who else was present,if you can recall?A.Well, there was-Mr.Martin was there,Mr. Winters,Mr. Bishop wasthere,I think Mr. Quinn was in there,too; I am not sure.Q. Did you have any other conversations,either in a group or anything likethat,with Mr.Cooper, concerning this union organizational activity,that yourecall?A. I don't recall it, no.Q. You said before that there were many times that Mr.Cooper said thatyou would be sorry, whoever went union would be sorry, that they would bestarved out.Did this also continue on, or did he stop that type of talk?A. No, sir, it continued right on until they laid off the night shift.Cooper's accepted explanation of this incident is as follows:Norman walked in, and he had on this jacket that had-I don't remember whatkind,bright buttons down the front,and I made the comment when he walkedin, in a joking way, that Norman had more buttons on his jacket than I did,but I did have one; and if Norman answered me one way or the other I don'trecall him saying anything,but he did turn around and walk on outside.Well,I had an old button in my pocket, and one of the cards that had been given tome that morning out at one of the mines, one of the Nobleton mines by one ofthe fellows, d don't even remember which one of the fellows gave me the but-ton; his truck was broken down at the Nobleton Mine, and the mechanic wasworking on it. I walked over, and the driver asked me, still in a joking way,he said, "have you not joined up yet?" I said "No"; and he handed me a card,one of the little blue cards,and an old button,an old union button; and Istuck the card in my billfold and put the button in my pocket. Later on thatday, back in Skipper Road, then this incident with Norman came up, and thatiswhen I threw the card and the button down on the desk, and I said, "I havegot one button and I have got my card," still in a joking way.General Counsel offered evidence in rebuttal through his witness, Pruitt, thatCooper stated he was given a blue card whereas an Operating Engineers' card waswhite and no other witness remembered buttons being passed around.This testi- CONE BROTHERSCONTRACTING COMPANY477monial discrepancy, if in fact it is a discrepancy, does' not destroy a 'witness whomthe Trial Examiner considered the most reliable of those offered-especially in theatmosphere of this case.Allegation of CoercionJ.C.Martin testified extensively to three conversations with Cooper; one atSkipper Road, the second on the highway near Brookfield, and the third, with refer-ence to Norman's filinghis original charge with the Board for allegedly firingNorman, on April 1.With reference to this last conversation concerning unionactivities,Martin testified: "Well, I was leaving the Lansing Mine, and Mr. Coopercame up ad asked me, or made the statement, he said, 'I thought you were a friendof mine.' I said, 'I am. I am not a friend or foe.' I said `Why?' He said, `Well,this letter or petition that you are circulating around.' I said, 'I am not circulatingany petition or -letter around.' I said, 'You know, I told you before that if I hadanything to do I would come to you and tell you.' And I said, 'The only letter orpetition that I know anything about is the affidavit that Mr. Norman has made out.'And Mr. Cooper seemed to be surprised at the time that Mr. Norman had madean affidavit, and he said that Mr. Norman could get into serious trouble for makingit.I told him that I was coming down here and also make an affidavit,since sofar as my name had been brought into the affidavit that Mr. Norman had made."Q. You were coming down where?A. To the Labor Relations Board.Q. Did Mr. Norman file an affidavit with the National Labor RelationsBoard?A. He had already filed one.-Q. Is that what Mr. Cooper was talking about and you were talking about?A. Yes, sir.General Counsel Moran argued in this connection: "We contend here, of course,that by telling an employee, in this case Mr. Martin, that another employee was goingto get into serious trouble for making an affidavit in connection with any NLRBcase, in turn it was coercion and intimidation of an employee."The Trial Examiner,however, is not in accord with this thesis, but rather accepts Cooper's explanation.Cooper's testimony in thisinstance was:Q. Tell us what was said by you and what was said byMartin,if you canrecall.A.Well, therewas so muchpro and congoing on right along then, andone morning,up at the scale house at Lansing I asked Mr. Martin words to theeffect, did he-something about an affidavit or petitionor something concerningNorman, and he made thestatementtome that he hadn't signed any suchthing, but if he had he didn't know anything about it, but thathe was goingto make, I think, an affidavit of his own, or words to that effect.Imight have made,' I think I made the comment that he and Iwere con-sidered good friends,I relied onMr. Martin, I put a lot of confidence in him,and confidedin him a lot,and I felt free to go to him and talk 'to him at anytime about anything. So that is the reasonIwasn'tbackward or hesitant aboutgoing up to Mr. Martin and asking him anything about anything.Q.What, if anything,was said concerningthe affidavit made by Norman?A. I had heard-still hearsayas far as Iwas concerned, becauseI hadn'tseen any petition or affidavit or anything else, but I had heard that Normanhad come down to the NLRB and made a charge that I or Herndon,I don'tknow which one was supposed to have done it, had fired him on this particulardate or the day before, and there had been no firing going on, we hadn't firedanybody. It was during all this flood stage we were having here, and Normanwas on the night shift.The batch bin was just at a standstill, we weren't doinganything.We were letting the men come out, show up; "nothing to do, fel-lows;" they would get two hours show-up time and go back home.Q. All right.Then if I understand your testimony correctly, your commenttoMartin was that Norman had said he was fired, when actually he was not;is that correct, or isn't it?A.Well, in that affidavit that is what was supposed to have been in it, yes.Q. And did you hear the testimony yesterday of Mr. Martin, that you hadsaid, "Norman could get into serious trouble for giving such an affidavit?"A. Yes, sir.That was my own interpretation, that if Norman had comedown here and filed a charge that we had fired him, yet the next night he wasback on the job at work, to me it sounded like he would be in some troubleup here, because he had signed an affidavit or a petition to the effect that he 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been fired, and yet the next night he was back on the job working. Thatiswhat I had reference to as far as Norman getting into trouble about theaffidavit.Alfred J. Pruitt, the witness who followed Norman on the stand and had heardNorman's testimony, testified substantially to the same things as did Norman.(Cooper, credited in the overall by the Trial Examiner, denied making such state-ments.)However, on cross-examination Pruitt equivocated and ended up by con-firming the Trial Examiner's conclusion that Cooper's remarks were in context ofwhat might happen if the employees struck.This is borne out by his quotingCooper as saying: "He said he [Cone] could have the railroad haul the material"and "if you all went out on strike it is not going to hurt us." Pruitt stated that allthese discussions were with a group rather than with individuals.The statementattributed to Cooper "if the men would stick with Mr. Cone, Mr. Cone would stickbehind them" was not in the nature of a promise of a benefit for refraining fromunion activity, and if made, was just an expression of opinion by Cooper. In fact,Pruitt himself hooted at this, illustrating that at the time of the flood when thedrivers were not getting in enough time to pay rent: "He made no effort to let themen draw out any money to help them out on that."From the manner in which he testified, it was clear to the Trial Examiner thatPruitt as well as the other striking witnesses were bitter toward Cone at the timeof testifying during the strike which had been called on May 24 by Operating En-gineers Union because a contract had not been negotiated.Teamsters had mergedtheir efforts in the strike against various segments of the Cone operation sincethey represented Tampa Sand, a Cone subsidiary and other drivers. It was a matterof common knowledge that Cone Brothers did not welcome union representationof employees.This fact was brought out by General Counsel Moran over the ob-jection of Counsel Muller.General Counsel contended, during his rebuttal thatRespondent had been continuously antiunion as evidenced by cases of unfair laborpractices previously adjudicated by the Board against Respondent.For purposesof background evidence, at request of General Counsel, the Trial Examiner takesjudicial notice of such cases as cited by General Counsel.General Counsel's under-lying reason for citing these prior Board proceedings was to attack the credibilityof Cooper.The Trial Examiner was well aware that the situations existing andconfronting Cooper early in March during an organizational drive affecting hissmall unit followed by a general strike on May 24, with strike violence, weredifferent.Withal, I found him to be the most reliable and objective of the testifiers.I conclude statements attributed to him were mere expressions of his opinion,predicated on the eventualities of a possible strike-with results to his unit-similarto those experienced by him on a past Christmas.The Strike NoticeThat the situation had worsened and what Cooper had foreseen was about tocome to pass is illustrated by a notice to employees issued on May 18, 1960, byRespondent.That notice distributed to all employees reads as follows:CONE BROTHERS CONTRACTING COMPANYTampa, FloridaNOTICE TO EMPLOYEESVehicle operatorsIt has come to our attention that the Operating Engineers will probably strikeour Vehicle Drivers on Thursday morning or some time shortly thereafter.The purpose of this notice is to advise you of your rights and those of thecompany and what the company expects to do in the event of the strike.The law says that you, as an employee, have a legal right to strike.Thesame law says that we, as your employer, have a legal right to operate ourbusiness.In the event you feel that striking is in your best interest, you havea right to do so and we recognize this right.On the other hand, we plan tooperate our vehicles and feel that we can do so.As soon as the strike com-mences and it can be determined who is striking, we will take immediate stepsto hire replacements.Those who are replaced will no longer have a job withCone Brothers.Any who return to work before their job is filled will, ofcourse, have a legal right to return to their job without discrimination. CONE BROTHERSCONTRACTING COMPANY479We hope that you as individuals will not find it to be in your bestintereststo try to strike.Those who do not strike may come to work as usual and ifanyeffort is made to interfere with you in doing so, we will see that it isstopped.If pressure is being put on any employee not to work and he willcommunicate with his supervisor, we will take immediate steps to remove thepressure.Any employeeengagingin misconduct on the picket line, or makingthreats to employees, or engaging in any other unlawful activity will not beeligible for reinstatement even though their job may not be filled prior to thetime they ask to return to work.We believe that we can hire sufficient personnel to man the vehicles and takecare of our work. This is what we intend to do. 5/18/60As previously stated six witnesses testified in behalf of General Counsel's case.All were strikers.Three witnesses testified for Respondent.They were not strikers.A fourth nonstriking witness, by reason of illness, was unable to appear.Thus 10,out of 34 involved individuals were available to testify.The testimony of the sixwitnesses called by the General Counsel testified to substantially the same incidentsas had been covered by Norman and Pruitt. Their testimonies covered incidents ofinterrogation laid to Foreman Cooper.The Trial Examiner concluded that allthese incidents occurred in context of a potential strike envisioned by Cooper-which came to pass-and were expressions of his opinion as what would happen ifthe employees struck Cone Company. The informality that existed during the earlypart of this organizational drive is illustrated by the fact that General Counsel'switnesses admitted that the group meetings at shift-times when Cooper spoke were"bull sessions," and the occasions were characterized by joking on the part of Cooperin referring to the buttons on Norman's coat and of one of the employees handingCooper a card and a union button.None of the comments attributed to Cooperwere in the nature of threats of reprisal or promises of benefits which under othercircumstances might have been found violative of the Act.Respondent's witnesses, Frank Cobey, Carl Smith, and James Conway, all testifiedthat Cooper made no threats or promises and that Cooper's participation in group.conversations at the timeclock dealt with how the Company would operate if the.employees went out on strike.Respondent Counsel Muller dealt in great detail inhis brief with the testimony of each of the witnesses. In this brief he answered andexplained the testimonies of the various witnesses in line with the Trial Examiner'sconcept of the evidence as a whole.The Trial Examiner has carefully consideredthe General Counsel's summation of the case as set forth in his closing argument.However, in light of the entire record, it is the conclusion of the Trial Examinerthat the General Counsel did not establish the allegations contained in his com-plaint by a preponderance of the entire evidence of record.Resumeof TestimonyA resume of Pruitt's extensive testimonyis similartoNorman's with referenceto Cooper's testimony that the Skipper Road operation would be closed and thetrucks parked if the unit went union.The cross-examinationshowed that these com-ments were in context of what might happen if the employees went out on strike.His testimony that J. L. Cone would never signa unioncontract boils down to a well-known fact that the Company would not voluntarily "go union." Like Norman,Pruitt was the only other witness to testify that J. L. Cone might be interested in acompanyunion.Pruitt's charge that Cooper said that if the men unionized theywould be blackballedisnotbelieved by the Trial Examiner to have been made byCooper.Carl E. Fowler's testimony that Cooper stated that the men would be starved out isfound by the Trial Examiner to be only one of Cooper's predictions based onCooper's previous distressing experience.Fowler's testimony was similar to thatof the previous witness, Norman. Fowler stated that it was only natural for Cooperto know who was interested in the Union. Fowler was the least objective witnessand his entire testimony was suspect. (Fowler incidentally was discharged forcause for engaging in a fight with Cooper.)JamesMartin's testimony that Cooper inquired "if I was active in the Union andan instigator in working or getting the union cards signed, and asked me if one ofthe other drivers, Mr. Hucks, wassolicitingfor the Union; and I told him to thebest of my knowledge that Mr. Hucks had not signed the card, and that he was notworking toward the Union, but that I was, that I had signed the card and that I was 480DECISIONSOF NATIONALLABOR RELATIONS BOARD..for organizing the Union,"the Trial Examiner finds to have been made at a timewhen he, Cooper and Dewey Hays got around to talking about the union activitiesafter they had been engaged in a discussion involving road trips and the time drivers,were making on their trucks.The Trial Examiner does not believe that Cooper, "ahard pusher," drove out in the company pickup truck to the Lansing mine, flaggedhim down,and engaged in a union discussion.The Trial Examiner concluded thatthese remarks, if made, were incidental to Cooper's main purpose which was gettingrock hauled.In other context and under other circumstances such interrogation maybe held as an implicit violation of the Act, but in the diffused state of testimony ofGeneral Counsel'switnesses,it isnot believed that the purposes of the Act would beeffectuated by finding this isolated incident to be a violation.James Blackstock's testimony followed the pattern of General Counsel's previouslycalled witnesses,which as indicated,followed Norman's and Pruitt's versionsTheTrial Examiner has hitherto ruled that Cooper's comments were in context of whatwould happen if a strike were called and further, that Cooper's comments with refer-ence to who were or were not active in the Union were, at most, parts of casual con-versation which was generally being indulged in by all of Cooper's drivers, of whom30 signed up for the Union. Blackstock spoke about a conversation occurring aroundthe middle of March at Mascotte during the lunch hour when Cooper drove up in hispickup truck.Some seven or eight drivers were there.The burden of Cooper'scomplaint in this instance was that the drivers were spending too much time talkingunion instead of keeping their trucks rolling.The same ground was covered byCooper and the drivers as previously described-and with the same results.Black-stock stated that Cooper, if not a pretty tough boss, "he was a pusher " On thisoccasionCooper referred to Blackstock as "a big shot in the Union, he is a steward,"to which Blackstock replied: "'No, I am not a steward.' Then I went to tighten upmy drive shaft, I didn't pay any more attention to the discussion at all."Blackstockreferred to a similar conversation 4 days before the strike at the Nobleton mine.James Dixon stated that he was present at Mascotte and quoted Cooper as sayingthat they would be starved out.However, he did not recall the circumstances be-cause he paid little attention to it at that time: "I didn't have no confidence in it."Heexplained that he was busy running up the tailgates on his trailer and that Coopersaid "Dick, they tell me they sucked you and Emory in," to which Blackstock replied"Yes, they all the time are sucking me and Emory in." On cross-examination heexplained that the term about starving the fellows out was, he supposed, used inconnectionof what would happen if they went out on strike. The Trial Examinerfinds that certain language as quoted by Respondent's Counsel Muller inLanthierMachine Works,112 NLRB 1028, approved by the Board, expresses his view of thegeneral rule to be applied in this case:It isnow well settled that the testas towhether interrogation of employeesconcerning their union membership or activities is unlawful is whether, underall the circumstances,the interrogation reasonably tended to coerce,restrain, orinterfere with the employees in the exercise of rights guaranteed by the Act.In this case, the interrogation consisted of a casual and perfunctory inquiry.Itwas not part of a planned or systematic effort to learn the identity of theunion adherents.Nor was it conducted in an"aroma of coercion."Accordingly, it will be recommended that the complaint be dismissed in itsentirety.Upon the basis of the foregoing findings of fact, and uponthe recordas a whole,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.ConeBrothers ContractingCompanyis engaged in, and during all times ma-terialwas engaged in, commerce within the meaningof Section 2(6) and (7) ofthe Act.2. InternationalUnion of OperatingEngineers,Local 925, is alabor organizationwithin the meaning of Section2(5) of the Act.3.Theallegations of the complaintthatRespondent has engaged in and is engagingin unfairlaborpracticeswithin themeaning of Section 8 (a) (1) of theAct has notbeen sustained by a preponderanceof thesubstantial evidence.(Recommendationsomitted from publication.]